EXHIBIT 12 FIRSTENERGY CORP. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in millions) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes 54 Interest element of rentals charged to income (a) 39 42 Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) 39 42 Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12 FIRSTENERGY SOLUTIONS CORP. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes Interest element of rentals charged to income (a) Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12 OHIO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes Interest element of rentals charged to income (a) Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ ) Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes ) Interest element of rentals charged to income (a) Earnings as defined $ $ ) FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (b) (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. (b) The earnings as defined in 2009 would need to increase $166,906,000 for the fixed charge ratio to be 1.0. EXHIBIT 12 THE TOLEDO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes ) Interest element of rentals charged to income (a) Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12 JERSEY CENTRAL POWER & LIGHT COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes Interest element of rentals charged to income (a) Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12 METROPOLITAN EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes Interest element of rentals charged to income (a) Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12 PENNSYLVANIA ELECTRIC COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ $ Interest and other charges, before reduction for amounts capitalized and deferred Provision for income taxes Interest element of rentals charged to income (a) Earnings as defined $ $ FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ $ Interest element of rentals charged to income (a) Fixed charges as defined $ $ CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
